EMPLOYMENT AGREEMENT THIS AGREEMENT is entered into as of the 11th of June, 2008 (the "Effective Date") by and between COMMUNITY BANK (the "Corporation"), a federally chartered savings bank, and NORMAN C. SMILEY, III (the "Executive"). WITNESSETH: WHEREAS, the Corporation is a wholly-owned subsidiary of Community Financial Corporation, a Virginia corporation ("CFC"); WHEREAS, the Corporation desires to retain the services of the Executive on the terms and conditions set forth herein and, for the purpose of effecting the same, the Board of Directors of the Corporation has approved this Agreement and authorized its execution and delivery on the Corporation's behalf to the Executive; WHEREAS, the Executive is presently the duly elected President of the Corporation, and as such is a key executive officer of the Corporation whose continued dedication, availability, advice and counsel to the Corporation is deemed important to the Board of Directors of the Corporation, as well as the Corporation, CFC and their respective stockholder(s); WHEREAS, the Corporation wishes to attract and retain such well-qualified executives, and it is in the best interests of the Corporation and of the Executive to secure the continued services of the Executive; and WHEREAS, the Corporation considers the establishment and maintenance of a sound management team to be part of its overall corporate strategy and to be essential to protecting and enhancing the best interests of the Corporation, CFC and their respective stockholder(s). NOW, THEREFORE, to assure the Corporation of the Executive's continued dedication, the availability of his advice and counsel to the Board of Directors of the Corporation, and to induce the Executive to remain and continue in the employ of the Corporation and for other good and valuable consideration, the receipt and adequacy whereof each party hereby acknowledges, the Corporation and the Executive hereby agree as follows: 1.EMPLOYMENT: The Corporation agrees to, and does hereby, employ the Executive, and the Executive agrees to, and, does hereby, accept such employment, for the period ending on March 31, 2010, subject to earlier termination as provided herein. Beginning on March 31, 2009, and on each anniversary thereafter, the term of employment under this Agreement shall be extended for a period of one year in addition to the then-remaining term of employment under this Agreement, unless either the Corporation or the Executive gives contrary written notice to the other not less than 90 days in advance of the date on which the term of employment under this Agreement would otherwise be extended, provided that such term will not be automatically extended unless, prior to each March 31 anniversary date, the Board of Directors of the Corporation explicitly reviews the performance of the Executive and approves the extension. Reference herein to the term of employment under this Agreement shall refer to both such initial tern and such extended terms. 2.EXECUTIVE DUTIES: Executive agrees that, during the term of his employment under this Agreement and in his capacity as President, he will devote his full business time and energy to the business, affairs and interests of the Corporation and serve it diligently and to the best of his ability. As such, the Executive shall render administrative and management services as are customarily performed by persons situated in similar executive capacities, and shall have such other powers and duties as the Board of Directors of the Corporation may prescribe from time to time. The Executive shall also render services to CFC and to any subsidiary or subsidiaries of CFC or the Corporation as requested by the Board of Directors of the Corporation from time to time consistent with his executive position. The Executive may (i) serve on corporate or charitable boards or committees and (ii) manage personal investments, so long as such activities do not interfere materially with the performance of his responsibilities hereunder. 3.COMPENSATION; VACATION: (a)The Corporation agrees to pay the Executive, and the Executive agrees to accept, as compensation for all services rendered by him to the Corporation during the period of his employment under this Agreement, base salary at an annual rate not less than that in place on the prior March 31, which shall be payable in monthly, semi-monthly or bi-weekly installments in conformity with the Corporation's policy relating to salaried employees. The amount of the Executive's salary shall be reviewed by the Board of Directors not less often than annually. Any adjustments in salary or other compensation shall in no way limit or reduce any other obligation of the Corporation hereunder. The Board of Directors, in its discretion, may cause the Corporation to pay bonuses to the Executive from time to time. (b)The Executive shall be entitled to annual paid vacation in accordance with the policies established by the Board of Directors of the Corporation for executive officers, which shall be in no event less than four (4) weeks per year, and to voluntary leaves of absence, with or without pay, from time to time at such times and upon such conditions as the Board of Directors may determine in its discretion. 4. PARTICIPATION IN BENEFIT PLANS, REIMBURSEMENT OF BUSINESS EXPENSES AND OTHER BENEFITS: (a)During the term of the Executive's employment under this Agreement, the Executive shall be eligible to participate in any pension, group insurance, hospitalization, deferred compensation or other benefit, bonus or incentive plans of the Corporation and CFC presently in effect (including, without limitation, CFC's stock option plans) or hereafter adopted by the Corporation or CFC and generally available to any employees of senior executive status, and, additionally, the Executive shall be entitled to have the use of the Corporation's facilities and executive benefits as are customarily made available by the Corporation and CFC to its executive officers. (b)During the term of the Executive's employment under this Agreement, the Corporation shall pay to the Country Club of Staunton all dues and assessments (monthly or otherwise) associated with the Executive's membership in such country club. (c)During the term of the Executive's employment under this Agreement, to the extent that such expenditures are substantiated by the Executive as required by the Internal Revenue Service and policies of the Corporation, the Corporation shall reimburse the Executive promptly for all expenditures (including travel, entertainment, parking, business meetings, and the costs, including monthly dues and assessments, of maintaining memberships at appropriate clubs and organizations) made in accordance with rules and policies established from time to time by the Board of Directors of the Corporation in pursuance and furtherance of the Corporation's business and good will. 2 5.ILLNESS: In the event the Executive is unable to perform his duties under this Agreement on a full-time basis for a period of six (6) consecutive months by reason of illness or other physical or mental disability, and at or before the end of such period he does not return to work on a fall-time basis, the Corporation may terminate this Agreement without further or additional compensation payment being due the Executive from the Corporation pursuant to this Agreement, except benefits accrued through the date of such termination under employee benefit plans of the Corporation. These benefits shall include long-term disability and other insurance or other benefits then regularly provided by the Corporation to disabled employees, as well as any other insurance benefits so provided. 6.DEATH: In the event of the Executive's death during the term of this Agreement, this Agreement shall terminate as of the end of the month in which the Executive dies. This Section 6 shall not affect the rights of any party under other contract between the Executive and either the Corporation or CFC or under any life insurance policy. 7.TERMINATION WITHOUT CAUSE/RESIGNATION FOR GOOD REASON: (a)Notwithstanding the provisions of Section 1 of this Agreement, the Board of Directors of the Corporation may, without Cause (as hereafter defined), terminate the Executive's employment under this Agreement at any time in any lawful manner by giving not less than thirty (30) days written notice to the Executive ("Notice of Termination"), which notice shall indicate the specific provision(s) in this Agreement relied upon for such termination. The Executive may resign for Good
